DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Purchase et al. (US20170146214), and further in view of Yasuhiko et al. (WO 2010024117). 
As to claim 1. Purchase et al. discloses an article comprising (see e.g. substrate having array of microprism element in abstract): a major textured surface having a plurality of ellipsoidal protrusions (see e.g. textured surface in Par. 305, circular prism can be ellipse in Par.177, 180), wherein the plurality of ellipsoidal protrusions is disposed in repeated units (see e.g. Fig 13), and wherein each of the repeated units has a pseudorandom pattern (see e.g. pseudorandomly in Par. 32), 
Purchase et al. does not discloses such that is a degree of short range regularity of the pseudorandom pattern is greater than 0.5 and a degree of long range regularity of the pseudorandom pattern is less than 0.5. wherein the degree of short range regularity is a normalized nearest neighbor distance coefficient of variation minus by one, wherein the normalization is performed using a nearest neighbor distance coefficient of variation for a random map with a same feature density as the article, 
wherein the degree of long range regularity is a normalized azimuth angle coefficient of variation, wherein the normalization is performed using an azimuth angle coefficient of variation for a regular map with a same feature density as the article.
Yasuhiko et al. (WO 2010024117) discloses polymer thin film that has random distributed micropattern can by default have higher short-range regularity and low long range order, wherein the structure energy is related to the pattern arrangement. 
Both Purchase et al. and Yasuhiko et al. are analogous in the field of polymer surface that has random distributed micropattern, it would also have been obvious for a person with ordinary skills in the art to modify the micropattern of Purchase to be higher short range regularity and low long range order or even both high short range regularity and long range regularity as taught by Yasuhiko et al. as short range regularity and long range regularity and structural energy are result effective variable of how the regularity of the micropattern which can affect the appealing effect and other desired functions of the micropattern as suggested by Yasuhiko et al. 
Although does not explicitly discloses the value of the short range regularity and long range regularity, it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize through routine experimentation in order to achieve the desired structure energy.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP § 2144.05].
“wherein the degree of short range regularity is a normalized nearest neighbor distance coefficient of variation minus by one, wherein the normalization is performed using a nearest neighbor distance coefficient of variation for a random map with a same feature density as the article, 
wherein the degree of long range regularity is a normalized azimuth angle coefficient of variation, wherein the normalization is performed using an azimuth angle coefficient of variation for a regular map with a same feature density as the article” is definition of the short range regularity and long range regularity and does not have structural limitation of the article. 
As to claim 8. Purchase et al. in view of Yasuhiko et al discloses the article of claim 1, wherein the centers of the ellipsoidal protrusions are a distance of 25 to 100 micrometers from each other (see e.g. Purchase et al. discloses pitch between about 10 microns and 3mm in par. 18).
As to claim 16. Purchase et al. in view of Yasuhiko et al discloses the article of claim 1, wherein the ellipsoidal protrusions are hemispherical in shape (see e.g. Purchase et al. discloses circular in Par. 151).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Purchase et al. (US20170146214) and Yasuhiko et al. (WO 2010024117), and further in view of McNamara et al. (US20150307670).
As to claim 5. Purchase et al. in view of Yasuhiko et al does not discloses the article of claim 1, wherein the major textured surface has an envelope Rq of less than 2.25 micrometers, an envelope Rp of less than 5.5 micrometers and an Rt of greater than 10 micrometers. wherein the envelope Rq represents the root mean squared (RMS) roughness, or the standard deviation of the height values of the surface envelope defined by the tops of the protrusions, the envelope Rp represents the maximum peak height or the height difference between the mean of the surface defined by the tops of all the protrusions and the top of the highest protrusion in the chosen evaluation region, and the Rt represents the peak to valley height difference calculated over an evaluation length.
McNamara et al. (US20150307670) discloses composite structure can have Rq not greater than 2 micron, Rp not greater than 5.5 micron, a Rt not greater than 20 micron (see e.g. Par. 52, 56, 60) in order to have a composite structure that has low friction and unexpected synergistic improvement in properties such as low surface roughness, high dielectric strength, high resistance to edge wicking, high resistance to surface wicking, low content of surface defects, an increased abrasion resistance, and combinations thereof, particularly the maintenance of these properties over a long life(see e.g. abstract). 
Both Purchase et al. in view of Yasuhiko et al, and McNamara et al. are analogous in the field of microtextured surface, it would have been obvious for a person with ordinary skills in the art to modify the microtextured surface of Purchase et al. in view of Yasuhiko et al to have have Rq not greater than 2 micron, Rp not greater than 5.5 micron, a Rt not greater than 20 micron as taught by McNamara et al. since microtextured surface have these roughness profile can enable the composite structure that has low friction and unexpected synergistic improvement in properties such as low surface roughness, high dielectric strength, high resistance to edge wicking, high resistance to surface wicking, low content of surface defects, an increased abrasion resistance, and combinations thereof, particularly the maintenance of these properties over a long life as suggested by McNamara et al.(see e.g. abstract). 
“wherein the envelope Rq represents the root mean squared (RMS) roughness, or the standard deviation of the height values of the surface envelope defined by the tops of the protrusions, the envelope Rp represents the maximum peak height or the height difference between the mean of the surface defined by the tops of all the protrusions and the top of the highest protrusion in the chosen evaluation region, and the Rt represents the peak to valley height difference calculated over an evaluation length” is definition of the Rq and Rp and does not have structural limitation of the article. 

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Purchase et al. (US20170146214) and Yasuhiko et al. (WO 2010024117), and further in view of McNamara et al. (US20150307670) Broyles et al (US 20150322246).
As to claim 6. Purchase et al. in view of Yasuhiko et al does not discloses the article of claim 1, wherein the textured surface has a perception preference rating between 6.40 and 10.00.
according to Haptic (Touch) Perception Test, wherein test materials were selected from those used in personal electronic devices and casings, participants were selected to evaluate the surfaces of each of the test material by touch, and the test materials were rated on a scale of 0 as least desirable to 10 as most desirable with respect to each participant's preference of what an ideal tracking surface should feel like.
As to claim 7. Purchase et al. in view of Yasuhiko et al does not discloses the article of claim 1 wherein the textured surface has a perception preference rating greater than or equal to 7.25.
according to Haptic (Touch) Perception Test, wherein test materials were selected from those used in personal electronic devices and casings, participants were selected to evaluate the surfaces of each of the test material by touch, and the test materials were rated on a scale of 0 as least desirable to 10 as most desirable with respect to each participant's preference of what an ideal tracking surface should feel like.
Broyles et al. discloses microtextured surface can have tactile property including softness rating, perception rating wherein these properties are related to the protrusions due to embossing in Par. 134. 
As discussed above in claim 5, Purchase et al. in view of Yasuhiko et al, and McNamara et al. discloses a microtextured surface has almost identical surface profile as the instant application. 
Both Purchase et al. in view of Yasuhiko et al, and McNamara et al., and McNamara et al. are analogous in the field of microtextured surface, it would have been obvious for a person with ordinary skills in the art to further modify the roughness characters of Purchase et al. in view of Yasuhiko et al, and McNamara et al., as taught by Broyles et al. in order to achieve a microtextured surface that have desired perception preference rating such as soft feeling of 9.7 and non-tacky feeling of 8.8 out of 10 as suggested by Broyles et al. 
“according to Haptic (Touch) Perception Test, wherein test materials were selected from those used in personal electronic devices and casings, participants were selected to evaluate the surfaces of each of the test material by touch, and the test materials were rated on a scale of 0 as least desirable to 10 as most desirable with respect to each participant's preference of what an ideal tracking surface should feel like” is definition of perception preference and does not have structural limitation of the article. 

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
Claim Objections 
Applicant has canceled claim 4. Objection withdrawn. 
Rejections Under 35 U.S.C. 112 
Applicant has canceled claim 4. Rejection withdrawn. 
 
Rejections Under 35 U.S.C. 103 
Applicant argues Solely to expedite prosecution, and without conceding the correctness of any rejections, independent claim 1 has been amended and recites, in part: 
 "wherein each of the repeated units has a pseudorandom pattern, such that a degree of short range regularity of the pseudorandom pattern is greater than 0.5 and a degree of long range regularity of the pseudorandom pattern is less than 0.5, wherein the degree of short range regularity is a normalized nearest neighbor distance coefficient of variation minus by one, wherein the normalization is performed using a nearest neighbor distance coefficient of variation for a random map with a same feature density as the article, wherein the degree of long range regularity is a normalized azimuth angle coefficient of variation, wherein the normalization is performed using an azimuth angle coefficient of variation for a regular map with a same feature density as the article." 
Applicant respectfully submits that the cited references, taken alone or in combination, do not teach or disclose at least "wherein each of the repeated units has a pseudorandom pattern, such that a degree of short range regularity of the pseudorandom pattern is greater than 0.5 and a degree of long range regularity of the pseudorandom pattern is less than 0.5, wherein the degree of short range regularity is a normalized nearest neighbor distance coefficient of variation minus by one, wherein the normalization is performed using a nearest neighbor distance coefficient of variation for a random map with a same feature density as the article, wherein the degree of long range regularity is a normalized azimuth angle coefficient of variation, wherein the normalization is performed using an azimuth angle coefficient of variation for a regular map with a same feature density as the article." 
Applicant submits that the Office Action does not cite to any portion of any cited document that teaches or discloses "each of the repeated units has a pseudorandom pattern, such that a degree of short range regularity of the pseudorandom pattern is greater than 0.5 and a degree of long range regularity of the pseudorandom pattern is less than 0.5." No reference discloses or teaches at least: 1) a degree of short range regularity of a pseudorandom pattern, 2) a degree of short range regularity of a pseudorandom pattern is greater than 0.5, 3) a degree of long range regularity of a pseudorandom pattern, or 4) a degree of long range regularity of a pseudorandom pattern is less than 0.5. The Office Action admits (at page 4) that Purchase is silent regarding these features, and Yasuhiko is then turned to. The Office Action states, at page 4: "Yasuhiko et al. (WO 2010024117) discloses polymer thin film that has random distributed micropattern can by default have higher short range regularity and low long range order." 
However, such an assertion has no basis or teaching in the cited art. First, no short range regularity or long range order is disclosed, taught, or discussed in the cited art. Second, any such conjecture about what properties a disclosed polymer thin film (as disclosed in the art) has appear to have no basis or support in the cited art. Third, even considering arguendo that Yasuhiko does teach a "higher short range regularity and low long range order" (which Applicant does not concede), no reference is given for what "higher" or "low" refer to and this certainly would not teach the particular recited features of the current claims such as "each of the repeated units has a pseudorandom pattern, such that a degree of short range regularity of the pseudorandom pattern is greater than 0.5 and a degree of long range regularity of the pseudorandom pattern is less than 0.5." 
Examiner respectfully disagrees:
Yasuhiko et al. (WO 2010024117) discloses polymer thin film that has random distributed micropattern can by default have higher short-range regularity and low long range order, wherein the structure energy is related to the pattern arrangement. 
Both Purchase et al. and Yasuhiko et al. are analogous in the field of polymer surface that has random distributed micropattern, it would also have been obvious for a person with ordinary skills in the art to modify the micropattern of Purchase to be higher short range regularity and low long range order or even both high short range regularity and long range regularity as taught by Yasuhiko et al. as short range regularity and long range regularity and structural energy are result effective variable of how the regularity of the micropattern which can affect the appealing effect and other desired functions of the micropattern as suggested by Yasuhiko et al. 
Although does not explicitly discloses the value of the short range regularity and long range regularity, it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize through routine experimentation in order to achieve the desired structure energy.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP § 2144.05].
“wherein the degree of short range regularity is a normalized nearest neighbor distance coefficient of variation minus by one, wherein the normalization is performed using a nearest neighbor distance coefficient of variation for a random map with a same feature density as the article, 
wherein the degree of long range regularity is a normalized azimuth angle coefficient of variation, wherein the normalization is performed using an azimuth angle coefficient of variation for a regular map with a same feature density as the article” is definition of the short range regularity and long range regularity and does not have structural limitation of the article. 
For the above reason, the applicant’s argument is not persuasive.

Applicant argues Additionally, looking at the Yasuhiko reference, and at exemplary FIG. 7A-7D, it appears that the reference teaches a very regular hexagonal/triangular matrix of positions for the pattern drawing parts 310 and pattern defect portions 300. Thus, such an arrangement is clearly not pseudorandom. Further, the pattern defect portions 300 are defective sections of the regular matrix, and not differing sizes/patterns/repeat units of intetional pattern drawing parts 310. Defective sections do not correspond to a pseudorandom pattern of repeated units. For at least these additional reasons, Yasuhiko is clearly inapplicable to the present claims and does not teach or disclose at least "each of the repeated units has a pseudorandom pattern, such that a degree of short range regularity of the pseudorandom pattern is greater than 0.5 and a degree of long range regularity of the pseudorandom pattern is less than 0.5." 
Examiner respectfully disagrees:
Purchase already discloses pseudorandom pattern. 
Yasuhiko et al. (WO 2010024117) discloses polymer thin film that has random distributed micropattern can by default have higher short-range regularity and low long range order, wherein the structure energy is related to the pattern arrangement. 
Both Purchase et al. and Yasuhiko et al. are analogous in the field of polymer surface that has random distributed micropattern, it would also have been obvious for a person with ordinary skills in the art to modify the micropattern of Purchase to be higher short range regularity and low long range order or even both high short range regularity and long range regularity as taught by Yasuhiko et al. as short range regularity and long range regularity and structural energy are result effective variable of how the regularity of the micropattern which can affect the appealing effect and other desired functions of the micropattern as suggested by Yasuhiko et al. 
Although does not explicitly discloses the value of the short range regularity and long range regularity, it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize through routine experimentation in order to achieve the desired structure energy.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP § 2144.05].
For the above reason, the applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHRISTELLE et al. (EP2667144) disclose the field of robotics and hand prostheses, the method according to the invention can also serve to recreate the sense of touch, the perception of textures of surfaces, whose roughness, playing a determining role in the sense of touch.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783